
	

115 HR 2504 : To ensure fair treatment in licensing requirements for the export of certain echinoderms.
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2504
		IN THE SENATE OF THE UNITED STATES
		February 6, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To ensure fair treatment in licensing requirements for the export of certain echinoderms.
	
	
		1.Exemption of exportation of certain echinoderms from permission and licensing requirements
 (a)ExemptionNot later than 30 days after the date of the enactment of this Act, the Director of the United States Fish and Wildlife Service shall amend section 14.92 of title 50, Code of Federal Regulations, to clarify that—
 (1)fish or wildlife described in subsection (b) are fishery products exempt from the export permission requirements of section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); and
 (2)any person may engage in business as an exporter of such fish or wildlife without procuring permission under such section of that Act or an export license under subpart I of part 14 of such title.
 (b)Covered fish or wildlifeThe fish or wildlife referred to in subsection (a) are members of the phylum Echinodermata that are commonly known as sea urchins and sea cucumbers, including products thereof, that—
 (1)do not require a permit under part 16, 17, or 23 of title 50, Code of Federal Regulations; (2)are harvested in waters under the jurisdiction of the United States or are processed in the United States; and
 (3)are— (A)exported for purposes of human or animal consumption; or
 (B)taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes.
					
	Passed the House of Representatives February 5, 2018.Karen L. Haas,Clerk
